Citation Nr: 0024311	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a bilateral ankle 
disorder.  

3.  Entitlement to service connection for sinusitis as due to 
undiagnosed illness.  

4.  Entitlement to service connection for headaches as due to 
undiagnosed illness.  

5.  Entitlement to service connection for pain and numbness 
of the wrists as due to undiagnosed illness.  

6.  Entitlement to service connection for a neck disorder as 
due to undiagnosed illness.  

7.  Evaluation of post traumatic stress disorder, currently 
evaluated as 10 percent disabling.  

8.  Evaluation of mechanical back pain secondary to 
degenerative joint disease, currently evaluated as 10 percent 
disabling.  

9.  Evaluation of history of right tennis elbow, currently 
evaluated as noncompensably disabling.  

10.  Evaluation of history of left tennis elbow, currently 
evaluated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to July 
1995.  His awards include the South West Asia Medal, the 
Kuwait Liberation Medal and the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

This decision addresses the evaluation of post traumatic 
stress disorder (PTSD) on its merits.  The remaining issues 
are the subjects of a REMAND at the end of this decision and 
will not be otherwise discussed herein.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for a higher 
evaluation for PTSD.

2.  The service-connected PTSD is manifested by occasional 
decrease in work efficiency, although the veteran generally 
functions satisfactorily and has been promoted to store 
manager.  His routine behavior, self-care, and conversation 
are normal.  There are such symptoms as depressed mood, 
anxiety, chronic sleep impairment, and mild memory loss.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his PTSD rating claim.  See 38 U.S.C.A. § 5107(a).  The 
veteran has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1999).  His claim was filed in May 1995 when the 
previous criteria for rating mental disorders was in effect.  
Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Consequently, the 
claim will be considered under both previous and new 
criteria.  

Prior to November 7, 1996, psychoneurotic disorders, 
including PTSD and dysthymic disorder, were evaluated as 100 
percent disabling where the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; with the 
veteran demonstrably unable to obtain or retain employment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, with the psychoneurotic 
symptoms of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent rating required that the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 30 percent rating 
required definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
so that the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent rating contemplated manifestations 
which were less than the criteria for the 30 percent rating, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  
38 C.F.R. Part 4, Codes 9400-9411 (1996) (effective prior to 
November 7, 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD (Code 9411) and 
dysthymic disorders (Code 9433), is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. § 4.130 (1999).  

On the April 1996 VA mental examination, the diagnoses were 
PTSD and dysthymic disorder.  The GAF was 51.  The GAF 
(Global Assessment of Functioning) is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  A GAF of 51 
reflects moderate symptoms or moderate difficulty in social, 
occupational or school functioning.  See Carpenter v. Brown, 
8 Vet. App. 240, 243 (1995).  

After considering the report of the April 1996 VA 
examination, the Board finds that the service-connected 
psychiatric disability is definitely more than the mild or 
transient symptoms which are rated as 10 percent disabling.  
Rather, the manifestations described in the report more 
closely approximate the criteria for a 30 percent rating.  
38 C.F.R. § 4.7 (1999).  Specifically, the examination report 
provides evidence of occasional decrease in work efficiency 
although the veteran generally functions satisfactorily and 
has been rapidly promoted to store manager.  His routine 
behavior, self-care, and conversation are normal.  According 
to the examination report, there are such symptoms as 
depressed mood, anxiety, chronic sleep impairment, and mild 
memory loss.  Considering these manifestations and giving the 
veteran the benefit of the doubt, a 30 percent rating is 
warranted for the service-connected PTSD.  38 U.S.C.A. 
§ 5107(b) (West 1991).  

The Board has considered the possibility of assigning a 
rating in excess of 30 percent under both previous and new 
criteria.  The examination report and GAF score do not 
describe the considerable impairment required for a 50 
percent rating under the previous criteria.  Similarly, the 
disability does not approximate the new criteria for a 50 
percent rating.  The veteran does not have: a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; difficulty in understanding complex 
commands; impaired judgment; or impaired abstract thinking.  
His memory has no more than the mild loss associated with a 
30 percent rating and it does not approximate the impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks) 
required for the 50 percent rating.  Similarly, the depressed 
mood and anxiety are at a level consistent with the 30 
percent rating and do not approximate the disturbances of 
motivation and mood required for a 50 percent rating.  
Further, the veteran has been able to be promoted in his 
work.  While there is some occupational and social 
impairment, he does not have the level of difficulty in 
establishing and maintaining effective work and social 
relationships that is required for a 50 percent rating.  The 
examination report provides the most probative evidence as to 
the extent of the disability.  Here, the preponderance of the 
evidence establishes that the disability does not approximate 
either the previous or the new criteria for a rating in 
excess of 30 percent.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.7 (1999).  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1999).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

A 30 percent rating is granted for PTSD, subject to the law 
and regulations governing the payment of monetary awards.  


REMAND

Service medical records show right and left knee injury.  The 
veteran also reports ankle injuries in service.  He asserts 
that he still has residual pain.  On the February 1996 VA 
examination, the veteran's history, as well as knee and ankle 
complaints, was noted.  Musculoskeletal findings were 
deferred for an orthopedic examination.  An orthopedic 
examination was recommended.  In August 1996, the veteran's 
spine and elbows were examined.  No information on the knee 
or ankles was developed.  The Court has held that VA should 
obtain a specialist examination when recommended by general 
examiner.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
Consequently, the RO should schedule an orthopedic 
examination to include the veteran's knees and ankles.  

The August 1996 examination of the veteran's spine and elbows 
concluded with a recommendation that the veteran be evaluated 
by a neurologist.  As noted above, the Court has held that VA 
should obtain a specialist examination when recommended by an 
examiner.  Id.  Further, the VA examination report raises the 
possibility that there are neurologic components to the back 
and elbow disorders.  Such neurologic manifestations should 
be considered in rating the disability.  These inextricably 
intertwined issues should be considered in the first instance 
by the RO.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

On April 28, 1998, the VA Undersecretary for Health issued 
Guidelines for Disability Examinations in Gulf War Veterans, 
IL 10-98-010.  This provided a new protocol for examination 
of Gulf War veterans.  Under the new protocol, a physician 
will review the veteran's symptoms and determine if those 
symptoms are associated with a diagnosed illness or 
specifically state if the veteran has a symptom as the result 
of an undiagnosed illness.  The veteran should be afforded 
the benefits of this new examination protocol.  

The case is REMANDED to the RO for the following:  

1.  The RO should schedule the veteran for 
an orthopedic examination of his knees and 
ankles.  The entire claims folder, 
including a copy of this Remand, must be 
made available to the examiner for review.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner should respond to 
the following questions with a complete 
rationale for all conclusions reached:  

What is the veteran's current right knee 
diagnosis?  

Is it as likely as not that any current 
right knee disability is the result of 
disease or injury during service?  

What is the veteran's current right ankle 
diagnosis?  

Is it as likely as not that any current 
right ankle disability is the result of 
disease or injury during service?  

What is the veteran's current left ankle 
diagnosis?  

Is it as likely as not that any current 
left ankle disability is the result of 
disease or injury during service?  

2.  The RO should schedule the veteran for 
a neurologic examination of his service 
connected back and bilateral elbow 
disabilities.  The entire claims folder, 
including a copy of this Remand, must be 
made available to the examiner for review.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner should respond to 
the following questions with a complete 
rationale for all conclusions reached:  

Do manifestations of the service connected 
low back disability include symptoms 
compatible with sciatic neuropathy?  If 
so, what is the nature and severity of 
such neurological symptomatology?

Is it as likely as not that any neurologic 
deficits in the upper extremities 
(including any ulnar neuropathy) are part 
of, or were caused by, service connected 
right or the left elbow disabilities?  

3.  With respect to the undiagnosed 
illness claims involving sinusitis, 
headaches, wrists and neck, the RO should 
schedule the veteran for an examination in 
accordance with Disability Examinations in 
Gulf War Veterans, IL 10-98-010, April 28, 
1998.  The examiner should express opinion 
as to whether symptoms involving the 
sinuses, headaches, wrists and neck are 
due to undiagnosed illness or to diagnosed 
entities.

4.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1999), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.  

5.  The RO shall not return the case to 
the Board until the above action is fully 
completed by the RO and the VAMC.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This REMAND is for due process purposes.  The Board does not 
reach the question of whether the service connection claims 
are well grounded.  The VA General Counsel has held that a 
well-grounded claim for compensation under 38 U.S.C.A. 
§1117(a) (West 1991) and 38 C.F.R. § 3.317 for disability due 
to undiagnosed illness generally requires the submission of 
some evidence of: (1) active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War; (2) the manifestation of one or more signs 
or symptoms of undiagnosed illness; (3) objective indications 
of chronic disability during the relevant period of service 
or to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  With respect 
to the second and fourth elements, evidence that the illness 
is "undiagnosed" may consist of evidence that the illness 
cannot be attributed to any known diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination.  
The type of evidence necessary to establish a well-grounded 
claim as to each of those elements may depend upon the nature 
and circumstances of the particular claim.  For purposes of 
the second and third elements, the manifestation of one or 
more signs or symptoms of undiagnosed illness or objective 
indications of chronic disability may be established by lay 
evidence if the claimed signs or symptoms, or the claimed 
indications, respectively, are of a type which would 
ordinarily be susceptible to identification by lay persons.  
If the claimed signs or symptoms of undiagnosed illness or 
the claimed indications of chronic disability are of a type 
which would ordinarily require the exercise of medical 
expertise for their identification, then medical evidence 
would be required to establish a well-grounded claim.  With 
respect to the third element, a veteran's own testimony may 
be considered sufficient evidence of objective indications of 
chronic disability, for purposes of a well-grounded claim, if 
the testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  Medical 
evidence would ordinarily be required to satisfy the fourth 
element, although lay evidence may be sufficient in cases 
where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  
VAOPGCPREC 4-99, May 3, 1999

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

